











January 3, 2014




Lawrence Skeats


Dear Mr. Skeats:


I am pleased to extend to you a contingent offer of employment. You will be
employed by Springleaf GeneralServices Corp., providing services on behalf of
Springleaf Finance, Inc. and its subsidiaries. The conditions of employment are
outlined below:


1.
Your position will be Chief Administrative Officer with a start date to be
January 6, 2014. This position is a full-time, exempt position. You will report
directly to Jay Levine.



2.
Your beginning salary will be $350,000 on an annual basis. In addition, you will
be eligible for a guaranteed bonus to be paid under Springleaf’s bonus plan of
$500,000 to be granted on the normal bonus pay-out for Springleaf Financial
Services for year-end of 2014 to be paid in 2015. In order to receive the bonus,
you must be actively employed by Springleaf on the day the bonus is paid. If you
resign (or give notice of your resignation), or if your employment otherwise is
terminated for any reason, you will not be eligible for the bonus. Your base
salary and bonus are payable in accordance with Springleaf’s regular bi-weekly
payroll practices and are subject to applicable taxes and payroll deductions.



3.
Your primary work location will be at the company's offices in Greenwich, CT. In
the normal course of business, you will be required to travel to Evansville as
designated by your manager. Springleaf will pay for your travel, lodging, and
other related business travel expenses as outlined in company policy for these
initial and ongoing trips.



4.
You will be entitled to employee benefits provided by the company. We ask you to
review benefits information that will be sent to you separately. You must make a
decision to enroll for benefits or decline benefits upon hire as soon as
possible, but no later than 31 days from your hire date.



5.
This offer of employment is contingent upon satisfactory results from a criminal
background investigation and education and reference checks. Please note that
these reference and background checks may not be completed by your start date.
If the outcome of these checks is not satisfactory, this offer may be withdrawn
and/or your employment may be terminated immediately.



6.
This offer is also contingent upon your execution of the enclosed
Confidentiality and Non-Solicitation Agreement.



Final personnel forms will be completed at your orientation.





--------------------------------------------------------------------------------



I have enclosed information regarding your responsibility to comply with the
Immigration Reform and Control Act. Enclosed is a list of documents that can
provide proof of your eligibility to work in the United States. Please bring one
original document from List A or one document from List B and one document from
List C with you when you report to orientation. Please call our office if you
have any questions regarding this matter.


This offer letter is not a guarantee of employment for a fixed term. You will be
(as set forth in the employment application) employed "at will," with the
privilege of terminating your employment at any time and for any reason; the
Company will have that same privilege.


If you have any questions regarding the details listed above, please contact
Tonya Lynam at (812) 462-5262. We look forward to having you join our staff.


Sincerely,








Tonya Lynam
Sr. Employment Specialist


Enclosures



